Title: To Thomas Jefferson from Francis Walker Gilmer, 13 November 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
New York
13 Nov: 1824
I wrote you a few words yesterday merely to apprize you of my arrival. I am likely to be confined here with the Doctors some weeks, God knows how many, and now send you a letter from D. Stewart whom I did not see, for his state of health made it improper to call on him: & another from J. Campbell the Poet. all Campbell expects is, the patronage of the university & of yourself for his young friend, whom he represents as a first rate scholar, & he is a most competent Judge. I hope you will write to him as soon as your leisure will permit, I found him the best friend Virginia had, among the writers of G. B. I have a large packet for you from Majr Cartwright who died while I was in London: but it is still on board the vessel, & my situation will not allow me to clear my baggage. neither Can I send you the Catalogue of books & apparatus which together with the advances made to four of the professors, left a balance of about £ 160 in the hands of our Bankers. I directed the drawback to be secured on the books, so you will have about £ 200 for omitted articles.The person most fit for natural history & chemistry is, John Torry Profr of Chemistry at West Point. New York. I consider my functions at an end on landing, but I shall endeavour to learn whether he would accept the chair which I believe he will.I was obliged to give the professors the Whole $1500 except Dr Blaettermann, & I think he should be put on the same footing with the others, being the only exception.I am too weak to write more. most sincerely yours &cFrancis W. Gilmer